                     Case 19-11563-KBO        Doc 687     Filed 12/10/19       Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                     1
EMERGE ENERGY SERVICES LP, et al.,                           : Case No. 19-11563 (KBO)
                                                             :
                    Debtors.                                 : Jointly Administered
                                                             :
                                                             :
                                                             :
------------------------------------------------------------ x

                          NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                           HEARING ON DECEMBER 12, 2019 AT 4:00 P.M. (ET)2

  I.       MATTER GOING FORWARD:

           1.        Debtors’ Motion for Entry of an Order Under 11 U.S.C. §§ 105(a), 362(d), and
                     364(c), Fed. R. Bankr. P. 4001 and Local Rule 4001-2 Authorizing the Debtors to
                     Enter into the New Insurance Premium Finance Agreement with Aon Premium
                     Finance and First Insurance Funding, a Division of Lake Forest Bank & Trust
                     Company, N.A. [Docket No. 679; filed December 10, 2019]

                     Response/Objection Deadline:         At the hearing.

                     Responses/Objections Received:       None at this time.

                     Related Documents:

                     i.       Debtors’ Motion for Entry of an Order Under 11 U.S.C. §§ 105(a), Fed. R.
                              Bankr. P. 9006(c)(1) and Local Rules 9006-1(c) and 9006-1(e) Shortening


  1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
  identification number, are: Emerge Energy Services LP (2937), Emerge Energy Services GP LLC (4683),
  Emerge Energy Services Operating LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy
  Services Finance Corporation (9875). The Debtors’ address is 5600 Clearfork Main Street, Suite 400,
  Fort Worth, Texas 76109.
  2
           The hearing will be before The Honorable Karen B. Owens at the United States Bankruptcy Court
  for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 1, Wilmington, Delaware
  19801. Any party who wishes to appear telephonically at such hearing must contact COURTCALL, LLC
  at 866-582-6878 prior to 12:00 p.m. (noon) (Eastern Time) on Wednesday, December 11, 2019, to
  register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances
  Effective January 5, 2005, Revised May 11, 2018.


  RLF1 22566628v.1
                   Case 19-11563-KBO        Doc 687     Filed 12/10/19   Page 2 of 3



                          the Notice and Objection Periods for the Premium Financing Motion
                          [Docket No. 680; filed December 10, 2019]

                   ii.    Order Under 11 U.S.C. §§ 105(a), Fed. R. Bankr. P. 9006(c)(1) and Local
                          Rules 9006-1(c) and 9006-1(e) Shortening the Notice and Objection
                          Periods for the Premium Financing Motion Shortening the Notice and
                          Objection [Docket No. 681; filed December 10, 2019]

                   Status: The hearing on this matter will go forward.




                                                    2
RLF1 22566628v.1
                   Case 19-11563-KBO   Doc 687       Filed 12/10/19    Page 3 of 3




Dated: December 10, 2019               /s/ Brett M. Haywood
       Wilmington, Delaware

                                       RICHARDS, LAYTON & FINGER, P.A.

                                       John H. Knight (No. 3848)
                                       Paul N. Heath (No. 3704)
                                       Zachary I. Shapiro (No. 5103)
                                       Brett M. Haywood (No. 6166)
                                       Travis J. Cuomo (No. 6501)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail: knight@rlf.com
                                                heath@rlf.com
                                                shapiro@rlf.com
                                                haywood@rlf.com
                                                cuomo@rlf.com

                                       - and -

                                       LATHAM & WATKINS LLP

                                       George A. Davis (admitted pro hac vice)
                                       Keith A. Simon (admitted pro hac vice)
                                       Hugh K. Murtagh (admitted pro hac vice)
                                       Liza L. Burton (admitted pro hac vice)
                                       Madeleine C. Parish (admitted pro hac vice)
                                       885 Third Avenue
                                       New York, New York 10022
                                       Telephone: (212) 906-1200
                                       Facsimile: (212) 751-4864
                                       E-mail: george.davis@lw.com
                                               keith.simon@lw.com
                                               hugh.murtagh@lw.com
                                               liza.burton@lw.com
                                               madeleine.parish@lw.com

                                       Counsel for Debtors and Debtors-in-Possession




                                                 3
RLF1 22566628v.1
